This is an appeal from a judgment and an order denying a motion for a new trial in a divorce action. The trial court decreed the plaintiff entitled to a divorce from the defendant, awarded plaintiff certain alimony, and subjected certain real property, the legal title to which is now held by the defendant Cheney, to the payment of the judgment for alimony and attorney fees. After a careful consideration of the entire record, the court is of the opinion that the judgment should be modified by striking therefrom all provisions regarding the payment of alimony and subjecting the property now held by the defendant Cheney to any payment whatsoever. This modification will leave remaining of the judgment, other than the recitals, the following provisions thereof. *Page 33 
"Ordered, adjudged and decreed that the bonds of matrimony heretofore existing between the plaintiff and defendant Albert B. Rich be, and the same hereby are, dissolved; and each of said parties be restored to the status of a single person.
"It is further ordered, adjudged and decreed that the plaintiff have judgment against the defendant Albert B. Rich for additional attorney's fees for the use and benefit of her attorney of record, T.R. Johnson, in the sum of Two Hundred Fifty and no-100 Dollars ($250.00), payable in installments at the rate of $25.00 a month commencing with December 1, 1931. The said amount includes for services in the trial of this case, and in resisting defendant Albert B. Rich's motion for a new trial in this Court and in the contempt proceedings.
"It is further ordered, adjudged and decreed that plaintiff have judgment against the defendant Albert B. Rich for her costs in the sum of $62.35, to be inserted herein and taxed, as provided by law.
"It is further ordered and adjudged and decreed that the defendant A.B. Rich's cross-complaint be, and the same hereby is dismissed on the merits."
As thus modified, the judgment is affirmed. No costs will be taxed in this court.
RUDOLPH, P.J., and POLLEY, CAMPBELL, and ROBERTS, JJ., concur.
WARREN, J., not sitting.